Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Claim Status
Claims 2, 6-8, 10-20 are canceled.  Claims 1, 3-5, 9 are pending.   

Response to Applicant Remarks
 With regard to the rejection under 35 USC 101, Applicant has amended to integrate the abstract idea into a practical application.  The rejection under 35 USC 101 is therefore withdrawn.
   With regard to the rejection under 35 USC 112(a), claims 6 and 15 have been canceled and the rejection is withdrawn.
   With regard to the rejections under 35 USC 112(b), the rejections are overcome by claim amendments. 
With regard to the rejections under 35 USC 103, Applicant’s claim amendments, as modified further by Examiner’s amendments, discussed below, have overcome art of record.  


Allowable Subject Matter
After entry of Examiner’s Amendment, claims 1, 3, 4, 5, 9 are allowed.

Examiner's Amendment
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an internet communication from Attorney Charles Ho (Registration Number 51,807) on June 7, 2022, which served as follow-up to telephonic interview on June 2, 2022.

The application has been amended as follows: 

(Currently amended) A method for cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets, the method comprising: 
creating threshold signature cryptocurrency wallets shared between a set of parties and a mediator for trading cryptocurrencies, wherein the mediator is enabled over a p2p cryptocurrency trading platform server computer, the set of parties are enabled over user equipment’s and the threshold signature cryptocurrency wallets are enabled over blockchain networks, wherein the set of parties comprise at least one buyer and at least one seller, wherein the threshold signature cryptocurrency wallets comprises at least one threshold signature cryptocurrency wallet for the at least one seller’s cryptocurrency and at least one threshold signature cryptocurrency wallet for the at least one buyer’s cryptocurrency;
dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares based on (t, n)-threshold signature scheme, wherein t and n are natural numbers, n is the number of the shares, t is a threshold regarding whether a signature can be generated, the (t, n)-threshold signature scheme distributes n shares, of the threshold private key, such that any group of at least t + 1 parties generate the threshold private key, wherein each buyer and seller, from the set of parties, owns one or more share of the threshold private key and the mediator owns the remaining shares of the threshold private key, t is greater than or equal to (n – 1)/2 such that the mediator cannot generate a signature by its own;
sharing masked shares, corresponding to the threshold private key for each of the threshold signature cryptocurrency wallets, by the set of parties and the mediator;
validating correctness of all masked shares corresponding to the threshold private keys by the set of parties and the mediator; and
signing one of a withdrawal cryptocurrency transaction jointly by the set of partiesand transferring the correct amount of cryptocurrency, or a withdrawal deposit transaction jointly by at least one party and the mediator;
wherein the p2p cryptocurrency exchange platform server computer enables all of parties to generate a shared wallet by joint creation of public key and joint signature generation, the p2p cryptocurrency exchange platform server computer enables each party to generate a local secret αii and shared secrets αij, the shared secrets αij is sent to other parties, such that each party holds a local secret  αii and shared secrets αji from other parties; the p2p cryptocurrency exchange platform server computer enables each party to generate a partial public key Qi =            
                 
                G
                ×
                
                    
                        
                            
                                ∑
                                
                                     
                                
                                
                                     
                                
                            
                            
                                
                                    
                                        α
                                    
                                    
                                        j
                                        i
                                    
                                
                            
                        
                    
                    
                         
                    
                
                ,
            
         where G is a finite field of elliptic curve calculation and share the partial public key with other parties, such that a complete public key can be obtained by combining partial public keys            
                 
                Q
                =
                ⊕
                
                    
                        Q
                    
                    
                        i
                    
                
            
        ; the public key is then used as a share wallet address, such that the share wallet address is the same as a wallet address on a different blockchain;
wherein as participants of the cryptocurrency exchange between the multiple parties, the at least buyer, the at least seller, and the mediator each is assigned a party number from i=1...n, and an elliptic curve with cardinality q and generator G is selected;
for each participant Pi, selecting a random polynomial fi(x) of degree t subject to a chosen secret a0(i) as its free term, Pi then sends fi(j) to all other participants Pj; 
each participant Pi broadcasts ak(i)G ∀k = {0,...,t) to all other participants Pj which are its polynomial coefficients; Pi also broadcasts fi(i)G ∀j = {1,...,n} which are evaluation points; each participant Pj <> i can verify that ∑tk=0 jkak(i)G is equal to fi(j) and that fi(j)G is consistent with his share; each participant also verifies that his share is consistent with other shares by checking a0(i)G = ∑j∈Bbjfi(j)G where b is the Lagrange interpolation coefficient, each share is calculated as ∑nj=1fj(i) mod q;
wherein enables exchange among a buyer whose party number is A, a seller whose party number is B, and two mediators whose party numbers are M1, M2, 
the buyer places an order on the p2p cryptocurrency exchange platform server computer by providing his randomly generated public key together with the price, exchange cryptocurrency pair and maximum and minimum trading volume to the p2p cryptocurrency exchange platform server computer to see if anyone is interested in his trading pair with his listed price;
the p2p cryptocurrency exchange platform server computer generates 2 public keys representing the mediators and lists the order with these 2 public keys together with the price, cryptocurrency pair and maximum and minimum trading volume together with the public key of the buyer;
selects 2 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) as its free term, and each set is used for different cryptocurrency of the trading pair;
the seller sends Encj(fi(j)) to all other participants Pj for j ∈ (M1,M2,A) where Encj(x) represents encrypting the value x using the public key of Pj for j ∈ (M1,M2,A), together with ak(B)G and fB(j)G, for j ∈ (M1,M2,A);
the p2p cryptocurrency exchange platform server computer performs a first zero-knowledge proof (ZKP) to verify the local secrets from the seller;in response to the first ZKP passing, the p2p cryptocurrency exchange platform server computer selects 4 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret aM1,0(i) and aM2,0(i) as the corresponding free term and 2 sets are representing M1 and the other 2 sets are representing M2, 
the p2p cryptocurrency exchange platform server computer replies EncB(fM1 (B)) and EncB(fM2 (B)) together with ak(i)G and fi(B)G, for i ∈ (M1,M2) to the seller and updates the order status to matched; 
the seller performs a second ZKP, and, in response to second ZKP succeeding, waits for the buyer acceptance
the p2p cryptocurrency exchange platform server computer sends a match order notification from the p2p cryptocurrency exchange platform server computer together with EncA(fi(A)), ak(i)G and fi(A)G, for i ∈ (M1,M2,B) to the buyer;
the buyer performs a third ZKP to verify the local secrets owned by the p2p cryptocurrency exchange platform server computer and the seller;in response to the third ZKP succeeding
in response to the buyer accepting, the buyer selects 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) free term;
the buyer sends Encj(fA (j)) together with ak(A)G and fA(j)G, for j ∈ (M1,M2,B) to the p2p cryptocurrency exchange platform server computer and updates the order status to accepted; 
the p2p cryptocurrency exchange platform server computer performs a fourth ZKP to verify the local secrets of the buyer, in response to the fourth ZKP being verified, the p2p cryptocurrency exchange platform server computer sends EncB(fA (B)) together with ak(A)G and fA(B)G to the seller;
the seller performs a fifth ZKP to verify the local secrets of the buyer;
the buyer, the p2p cryptocurrency exchange platform server computer and the seller calculate the threshold wallet address.

(Canceled) 

(Previously presented) The method of claim 1, wherein a broadcasting channel is enabled for public message exchange between the set of parties and the mediator for generating the threshold signature cryptocurrency wallets.

(Previously presented) The method of claim 1, wherein a secure channel is enabled for each party for secret message exchange.

(Original) The method of claim 1, wherein the signing for withdraw deposit transaction of cryptocurrency transaction is jointly performed by 
multiple parties, or 
one of the parties together with the mediator, or 
all of the parties.

(Canceled) 

(Canceled) 

(Canceled) 

(Original) The method of claim 1, further comprising:
recording historical transaction associated with the set of parties, with both successful and unsuccessful transactions; 
displaying the full trading history of the registered makers and takers; and
creating threshold crypto assets wallet and co-own the threshold wallet by the registered users makers and takers.

10-20. (Canceled)

 
 Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
Prior art of record, Fay (US Publication 2016/0292672), generally discloses a cryptocurrency-enabled trading platform ([39], “…the exchange stores a list of asset or type identifiers in database 118 and each of these identifiers corresponds to one or more types of assets or “types” of transactions…The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc. . . . ), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto-currency, or other tradable items)…”).  However, Fay does not specifically disclose, “…the seller selects 2 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) as its free term, and each set is used for different cryptocurrency of the trading pair…,” as recited by claim 1.
Prior art of record, Wright (WO2019034986A1), discloses generating a threshold vault, and “…each node of a plurality of nodes having a respective first secret and a respective k-1 degree polynomial function with that node's respective first secret set as its free term, the nodes including a first node having a first polynomial function.” (Page 2, lines 15-20).  However, Wright does not specifically disclose, “…the seller selects 2 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) as its free term, and each set is used for different cryptocurrency of the trading pair…,” as recited by claim 1.
Newly cited prior art, Akiyama, (US Publication 2010/0226496), discloses generating a set of two random polynomials having three variables, but does not specifically disclose a method of selecting 2 sets of 6 random polynomials, each set used for different cryptocurrency, nor of use of selected polynomials in ZKP processes, as recited by, “…the seller selects 2 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) as its free term, and each set is used for different cryptocurrency of the trading pair…,”and further limitations of claim 1.
Closest NPL, “The Math Behind the Bitcoin Protocol”, downloaded from https://www.coindesk.com/markets/2014/10/19/the-math-behind-the-bitcoin-protocol/, dated 2014 and attached as a PDF file, discloses an Elliptic Curve Digital Signature Algorithm (see pages 2-14) and also discloses signature verification (see pages 14-17), but “The Math Behind the Bitcoin Protocol” does not specifically disclose, “…the seller selects 2 sets of 6 random polynomials fi(x) of degree t subject to his chosen secret a0(i) as its free term, and each set is used for different cryptocurrency of the trading pair…,” as recited by claim 1.
No other prior art cures the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685